Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 1/19/2022.
Claims 2-30 have been added.
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 14 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ” The computing resource, in response to identifying the performance regression, reruns at 710 the target run to identify whether the performance regression still exists. Rerunning at 710 may include running with more isolated resources and/or running multiple times to protect against variance within a cloud-based database environment, and/or running at a slower speed”, does not reasonably provide enablement for “in response to identifying the performance difference, scale the resources of the cloud environment re-execute the test run using the scaled resources of the cloud environment to identify whether the performance difference still exists; and determine that the performance difference is attributed to variations in the cloud environment in response to identifying that the performance difference no longer exists”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. At most, the specification teaches the rerunning processes is repeated to reaffirm the results of the testing.
Claims 2-13, 15-24 and 26-30 inherit the deficiencies of their independent claim and are rejected by virtue of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-13, 15-24 and 26-30 inherit the deficiencies of their independent claim and are rejected by virtue of their dependencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim is 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As to claim 21, the claim is claimed to depend on a method of claim 13, however, the claim 13 is a system claim. Further, the claim 21 appears to be depended on claim 14, and has similar claimed subject matters as the method claim 8. As such, the claim 21 will be interpreted as a dependent claim of the method claim 14, and is rejected with the same analysis as presented in the claim 8 rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120185868 A1 to Bartfai-Walcott et al. (hereinafter “Bartfai-Walcott”), and further in view of U.S. Patent Application Publication No. 20150020076 to Lei et al. (hereinafter “Lei”).
As to claim 1, Bartfai-Walcott teaches a system for testing a feature on a database, the system comprising: 
a processor to (par. 0004-0008, 0019, 0068-0073, computer implemented method in a system comprising processor and non-transitory computer readable storage medium): 

in response to identifying the performance difference, scale the resources of the cloud environment re-execute the test run using the scaled resources of the cloud environment to identify whether the performance difference still exists (par. 0038, 0046-0053, 0065, identify performance bottlenecks platform or optimal platform); and 
Bartfai-Walcott does not explicitly teach determine that the performance difference is attributed to variations in the cloud environment in response to identifying that the performance difference no longer exists as claimed.
Lei teaches teach determine that the performance difference is attributed to variations in the cloud environment in response to identifying that the performance difference no longer exists (Fig. 6, par. 0038, identifying that the performance difference no longer exists, i.e. “the supply for the CPU resource type may be increased with the supply for the memory resource type stays the same until performance is saturated (performance measure does not change between even if CPU amount changes)”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bartfai-Walcott with the teaching of Lei 
As to claim 12, the combination of Bartfai-Walcott and Lei teaches the system of claim 1, wherein the processor to execute the target run on a dedicated virtual warehouse of a cloud database service that is dedicated for performance of feature testing runs (par. 0038, 0046-0053, 0065, run on cloud database).
Regarding claims 14, 20, is essentially the same as claim 1, 12, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claims 25, 30, is essentially the same as claim 1, 12, except that it sets forth the claimed invention as a non-transitory computer readable storage media rather than a system and rejected for the same reasons as applied hereinabove. 
Claims 2-4, 6, 7, 11, 13, 15-17, 19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120185868 A1 to Bartfai-Walcott et al. (hereinafter “Bartfai-Walcott”), U.S. Patent Application Publication No. 20150020076 to Lei et al. (hereinafter “Lei”), and further in view of U.S. Patent Application Publication No. 20170039128 to Freschl et al. (hereinafter “Freschl”).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Bartfai-Walcott and Lei teaches the system of claim 1, wherein the re-execute the test run using the scaled resources of the cloud environment to identify whether the performance difference still exists using the resources of the cloud environment. The combination of Bartfai-Walcott and Lei does not explicitly teach selecting a query of the test run based on an execution rate of the query associated with repeatedly executing the test run of the workload as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination Bartfai-Walcott and Lei with the teaching of Freschl because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Freschl would allow the combination of Bartfai-Walcott and Lei to to determine which enhancements improve or regress database performance (Freschl, par. 0002-0005).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Bartfai-Walcott and Lei teaches the system of claim 1. The combination of Bartfai-Walcott and Lei does not explicitly teach wherein the feature comprises procedural logic as claimed.
Freschl teaches wherein the feature comprises procedural logic (Fig. 3, 4, par. 0020, 0044, par. 0055-0057, testing feature comprising procedural logic such as feature and value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination Bartfai-Walcott and Lei with the teaching of Freschl because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Freschl would allow the combination of Bartfai-Walcott and Lei to to determine which enhancements improve or regress database performance (Freschl, par. 0002-0005).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Bartfai-Walcott and Lei teaches the system of claim 1, wherein the processor to repeatedly execute the test run of the workload using the resources of the cloud environment to identify whether there is a performance difference in the test run. The combination of Bartfai-Walcott and Lei does not explicitly 
Freschl teaches compare a baseline run of the workload and a target run of the workload to identify whether there is a performance difference in the target run, wherein the baseline run and the target run are compared based on a workload selection configuration comprising one or more parameters input by a user to filter out unwanted historical client queries (Fig. 3, 4, par. 0020, 0044, par. 0054-0067, filter out unwanted historical client queries by input parameters, such as “A software developer can generate one set of experiments that use the same feature or enhancement with different values 232. Application 100 generates performance metrics 222 for each value 232. The test system then displays the different performance metrics 222 side-by-side indicating which values 232 provided the best results. Software developers also may use values 232 to test the stability of the system by introducing different states into database system 16 and confirming the same results”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination Bartfai-Walcott and Lei with the teaching of Freschl because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Freschl would allow the combination of Bartfai-Walcott and Lei to to determine which enhancements improve or regress database performance (Freschl, par. 0002-0005).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Bartfai-Walcott and Lei teaches the system of claim 1. The combination of Bartfai-Walcott and Lei does not explicitly teach wherein the feature modifies a function of the database as claim.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination Bartfai-Walcott and Lei with the teaching of Freschl because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Freschl would allow the combination of Bartfai-Walcott and Lei to to determine which enhancements improve or regress database performance (Freschl, par. 0002-0005).
As to claim 7, the rejection of claim 4 is hereby incorporated by reference, the combination of Bartfai-Walcott, Lei and Freschl teaches the system of claim 4, wherein parameters for the baseline run and parameters for the target run are identical except for a presence of the feature in the target run (Freschl, Fig. 3, 4, par. 0020, 0044, par. 0054-0067, test feature enhancements).
As to claim 11, the rejection of claim 4 is hereby incorporated by reference, the combination of Bartfai-Walcott, Lei and Freschl teaches the system of claim 4, wherein the processor is further to obfuscate results of the baseline run and the target run such that a user does not have visibility into any database data associated with the workload (Freschl, par. 0060-0061, comparing database data using hashcode and only send performance metrics to the replay and monitoring system).
As to claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Bartfai-Walcott and Lei teaches the system of claim 1. The combination of Bartfai-Walcott and Lei does 
Freschl teaches wherein the processor further to determine a version of a client's database data that existed when a historical client query was run by the client, and wherein the processor to execute on the version of the client's database data that existed when the historical client query of the one or more historical client queries was run by the client (par. 0051-0055, log is the record of previous version or based line version of client database, i.e. “Application server 100 may include a software application 214 user test that is similar to the software application that previously received and responded to the user requests associated with log lines 208... [0055] FIG. 3 shows the example test system of FIG. 2 in more detail. Application 100 in database system 16 may include an optimizer 240 that converts user requests captured as log lines 208 into SQL queries 220. Optimizer 240 may include baseline code 242 that does not include software enhancements 716...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination Bartfai-Walcott and Lei with the teaching of Freschl because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Freschl would allow the combination of Bartfai-Walcott and Lei to to determine which enhancements improve or regress database performance (Freschl, par. 0002-0005).
Regarding claims 15-17, 19, are essentially the same as claims 2-4, 6, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120185868 A1 to Bartfai-Walcott et al. (hereinafter “Bartfai-Walcott”), U.S. Patent Application Publication No. 20150020076 to Lei et al. (hereinafter “Lei”), and further in view of U.S. Patent Application Publication No. 20150046141 to Lahiri et al. (hereinafter “Lahiri”).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Bartfai-Walcott and Lei teaches the system of claim 1. The combination of Bartfai-Walcott and Lei does not explicitly teach wherein the separate isolated resources use lower concurrency to re-execute the query using target run is executed using separate isolated resources with lower concurrency as claimed.
Lahiri teaches wherein the separate isolated resources use lower concurrency to re-execute the query using target run is executed using separate isolated resources with lower concurrency (Fig. 1, 4, par. 0021, 0031, 0050-0060, 0074, 0107, using different concurrency settings for testing, wherein one of the concurrency setting has a lower concurrency than the other concurrency setting.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Freschl, Silver, Abernethy and Michael with the teaching of Lahiri because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of  Lahiri would allow combination of Freschl, Silver, Abernethy and Michael to “improved  methods, systems, and computer readable media for modeling a workload” (Lahiri, par. 0003-0007.)
Claims 9, 10, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120185868 A1 to Bartfai-Walcott et al. (hereinafter “Bartfai-Walcott”), U.S. Patent Application Publication No. 20150020076 to Lei et al. (hereinafter “Lei”), U.S. Patent Application Publication No. 20170039128 to Freschl et al. (hereinafter “Freschl”), U.S. Patent Application Publication No. 20080103790 to Abernethy et al. (hereinafter “Abernethy”), and further in view of publication “Performance Regression Testing of Concurrent Classes”, published in 2014,  to Michael et al. (hereinafter “Michael”).
As to claim 9, the rejection of claim 4 is hereby incorporated by reference, the combination of Bartfai-Walcott, Lei and Freschl teaches the system of claim 4, wherein the processor to identify one or more errors in response to comparing the baseline run and the target run, the one or more errors comprising (Freschl, par. 0047, 0048, testing and comparing plurality of tests, i.e. “Incrementally running the log lines with one software enhancement enabled at a time also allows the test system to isolate the performance impact of individual software enhancements on the database system”): a wrong result to one or more historical client queries executed in the target run (par. 0051-0055, 0084, “Application server 100 may include a software application 214 user test that is similar to the software application that previously received and responded to the user requests associated with log lines 208... [0055] FIG. 3 shows the example test system of FIG. 2 in more detail. Application 100 in database system 16 may include an optimizer 240 that converts user requests captured as log lines 208 into SQL queries 220. Optimizer 240 may include baseline code 242 that does not include software enhancements 216...Any difference in the row counts may indicate a possible error associated with test 206”); an internal error in the target run; or a user error in the target run; and wherein to execute the target run, the processor is further to identify whether any of the one or more errors still exists; and
The combination of Bartfai-Walcott, Lei and Freschl does not explicitly teach wherein to flag the performance difference as a false positive, the processor is further to flag any of the one or more errors as a false positive in response to identifying that any of the one or more errors no longer exists as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Bartfai-Walcott, Lei and Freschl with the teaching of Abernethy because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of  bernethy would allow combination of Bartfai-Walcott, Lei and Freschl to identifying and/or classify data. Further, using marks or flags to tag data is a well-known technique in database classification (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).)
However, the combination of Bartfai-Walcott, Lei, Freschl and Abernethy does not explicitly teach the target run is rerun as claimed.
Michael teaches the target run is rerun (exists, wherein settings for the target run remain unchanged during the re-execution (Section 3.2, see Algorithm 1, ensures that the test gets at least the minimal number of repetitions.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Bartfai-Walcott, Lei, Freschl and Abernethy with the teaching of Michael because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Michael would allow combination of Bartfai-Walcott, Lei, Freschl and Abernethy to “...allows developers to easily assess how a change in a thread-safe class influences the performance of its clients...”(Michael, Abstract, Introduction.)
As to claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Bartfai-Walcott, Lei, Freschl, Abernethy and Michael teaches the system of claim 9, wherein the 
Regarding claims 22, 23, are essentially the same as claims 9, 10, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 5, 18 and 29 would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the independent claims overcome the aforementioned 35 U.S.C. 112 rejections.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168